Citation Nr: 0514149	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to February 
1971.  The veteran also had periods of service in a reserve 
component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the veteran testified at a 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran, a licensed physician and urologist, opines that 
there is a 50/50 chance that his duties as chief of urology 
at a United States Army Medical Center in Germany treating 
soldiers who had been air evacuated directly from the 
Republic of Vietnam led to his in-service exposure to dioxin 
and, in turn, his currently diagnosed diabetes mellitus.  In 
the alternative, it is alleged that current diabetes mellitus 
was directly caused by his military service.  

In support of his claim the appellant has submitted an 
October 2003 letter from William H. Render, M.D., who opined 
that the veteran did not fit the typical profile of Type 2 
diabetes mellitus patient.  Dr. Render, while admitting that 
he was not an expert in this area, opined that if Agent 
Orange exposure carries a risk for diabetes mellitus it 
certainly was possible that Agent Orange was the cause of the 
claimant's diabetes mellitus.

Initially, the Board notes that the veteran and Dr. Render as 
medical professionals are competent to provide medical 
opinions as to the origins of the claimant's diabetes 
mellitus.  See Moray v. Brown, 5 Vet. App. 211 (1993).  The 
Board, however, is not required to accept medical opinions 
provided by healthcare providers who have an interest in the 
outcome of an appeal.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); Black v. Brown, 10 Vet. App. 279, 284 (1997).

Therefore, the Board finds that a remand to obtain a VA 
opinion as to the relationship, if any, between current 
diabetes mellitus and military service, including alleged 
second hand dioxin exposure, is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002) (the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim).  

In addition, the veteran reported or the record shows that he 
received treatment for his diabetes mellitus from the 
following healthcare providers:  Richard Dubosis, M.D.; 
Lonnie Jenkins, M.D.; William McKinnon, M.D.; Charles Hill, 
M.D.; Frasier Todd, M.D.; and William H. Render, M.D.  While 
the records shows letters and/or statements from some of 
these physicians as well as Dr. Todd's treatment records, it 
does not include the claimant's treatment records from all of 
these physicians.  Therefore, on remand, the RO needs to 
obtain and associate with the claims file all of the 
veteran's treatment records from these healthcare providers.  
38 U.S.C.A. § 5103A(b).

Similarly, while the veteran testified that he was first 
diagnosed with diabetes mellitus between 1978 and 1980, the 
record is devoid of relevant medical evidence between 1971 
and 1995.  Moreover, while the veteran testified that he had 
read medical articles which reported a higher incidence of 
Agent Orange related diseases in healthcare professionals who 
had treated patients with a history of dioxin exposure, the 
record does not include copies of these articles.  Therefore, 
on remand, the veteran should be invited to secure and file 
the above evidence with VA.  Id.

Therefore, the appeal is REMANDED for the following:

1.  The RO, after obtaining any needed 
authorizations, should obtain all of the 
veteran's post-1971 treatment records 
from Richard Dubosis, M.D., Lonnie 
Jenkins, M.D., William McKinnon, M.D., 
Charles Hill, M.D., and William H. 
Render, M.D..  The RO should also request 
that Dr. Render submit a copy of his 
curriculum vitae.  If the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant notified in writing.

2.  The RO should contact the veteran and 
notify him that the record does not 
include any relevant medical records 
between 1971 and 1995, and invite him to 
identify the location of any such 
records.  The RO should also invite the 
veteran to file with VA copies of any 
medical literature which detail higher 
rates of Agent Orange related diseases in 
medical professionals who have treated 
patients with field exposure to Agent 
Orange.  In this regard, the law 
currently provides that if a veteran was 
exposed to an herbicide agent during 
active military service in Vietnam that 
the following diseases shall be service 
connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during 
service, provided further that the 
rebuttable presumption provisions of 38 
C.F.R. § 3.307(d): chloracne or other 
acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, 
prostate cancer, cancer of the lung, 
bronchus, larynx, or trachea; and soft-
tissue sarcomas, other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.

3.  After completion of the foregoing, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims folder to be reviewed by 
a board certified epidemiologist.  Based 
on a review of the claims folder, the 
October 11, 2000, National Academy of 
Sciences (NAS) report entitled Veterans 
and Agent Orange: Herbicide/Dioxin and 
Type II diabetes, and VAOPGCPREC 7-93 
(Aug 12, 1993), 59 Fed. Reg. 4752 (1994), 
the physician should address the 
following questions as to the veteran's 
diabetes mellitus:

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran's duties as a chief of 
urology at a military hospital in 
Germany treating soldiers who were 
air evacuated directly from the 
Republic of Vietnam led to his 
exposure to dioxin and, in turn, his 
development of diabetes mellitus?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
diabetes mellitus was directly 
caused or aggravated by military 
service?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
diabetes mellitus manifested itself 
to a compensable degree within the 
first year following the veteran's 
February 1971 separation from active 
duty? 

Note:  In providing the above 
opinions, the epidemiologist should 
comment on the October 2003 letter 
from William H. Render, M.D.

Following the receipt of the 
foregoing, a copy of the medical 
opinion should be provided to the 
veteran, and he should be invited to 
submit any desired reply.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


